DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on December 3, 2020 are entered into the file. Currently claims 1-2 are amended, claims 5-13 and 18-25 are cancelled, and claim 26 is new, resulting in claims 1-4, 14-17, and 26 pending for examination.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 14-15, 17, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kimura (US 2010/0035500)1,2.
With respect to claims 1-3, 14, and 26, Kimura teaches a nonwoven fabric (fibrous sheet) which is easy to tear and has stretchability and self-fastenability (paragraph [0001]). Kimura further teaches the ratio of recovery stress (Y) to the elongation stress (X), wherein elongation stress (X) is the stress at 25% elongation in 50% elongation in at least one direction, and the recovery stress (Y) is the stress at 25% elongation in recovery after 50% elongation (paragraph [0073]).
While Kimura teaches the claimed invention above including stress after elongation measurements, Kimura does not expressly teach the claimed stress relaxation rate of 78.8-85% as in claim 1, less than or equal to 84% as in claim 2, and less than or equal to 83% as in claim 26; or the stress S0 at initial extension of from 2 to 30 N/50 mm as in claim 3. It is reasonable to 
With respect to similar structure, page 12, lines 27-28 the instant specification discloses the basis weight of the fibrous sheet is more preferably 50-200 g/m2. The thickness of the fibrous sheet is more preferably 0.4 to 2 mm (instant specification; page 12, lines 28-29). The bulk density of the fibrous sheet is more preferably 0.05-0.2 g/cm3 (instant specification; page 13, lines 3-6). The fibrous sheet has an air permeability measured by the Frazier method of particularly preferably 10-200 cm3/(cm2 second) (instant specification; page 13, lines 7-12).
Similarly, Kimura teaches a basic weight (basis weight) of more preferably about 30-200 g/m2 (Kimura; paragraph [0070]). The thickness is more preferably about 0.4-1.5 mm (Kimura; paragraph [0070]). The bulk density is particularly about 0.07-0.15 g/cm3 (Kimura; paragraph [0067]). The air-permeability is more preferably about 10-200 cm3/(cm2 second) as measured by the Frazier test method (Kimura; paragraph [0083]).

Further with respect to similar structure, the fibrous sheet of the instant invention is preferably a nonwoven fabric containing crimped fibers in a coiled shape (instant specification; page 14, lines 2-11). The nonwoven fabric preferably is not substantially fusion bonded, and the crimped fibers are mainly entangled together with their crimped coil portions bound or hooked (instant specification; page 14, lines 12-15). Further, it is preferable that most crimped fibers are oriented substantially parallel to a sheet surface (instant specification; page 14, lines 16-21). The fibers have an average fineness of more preferably 1 to 5 dtex (instant specification; page 20, 
Similarly, Kimura teaches the conjugated fibers of the nonwoven after heat treatment crimp into a three-dimensional form such as a coil-like form (a spiral form or shape or a helical or coil spring form or shape) (Kimura; paragraph [0050]). Due to the change in form from crimping the fibers, the nonwoven fabric has a structure where each crimped conjugated fiber is entangled with another to fasten or hook the fiber on another, substantially without being melt-bonded to another (Kimura; paragraph [0062]). It is desirable that most of the fibers constituting the nonwoven are arranged in a direction approximately parallel to the nonwoven fabric surface (Kimura; paragraph [0063]). The average fineness of the conjugate fibers are more preferably about 1-5 dtex (Kimura; paragraph [0048]). The average fiber length is more preferably above 25-75 mm (Kimura; paragraph [0049]). The number of crimps after heating is more preferably about 45-120/25 mm (Kimura; paragraph [0051]). The average curvature radius of the crimped fibers is preferably about 50-160 microns (Kimura; paragraph [0056]). The average pitch between the crimps of the coil-like crimped conjugated fiber is more preferably about 0.05-0.2 mm (Kimura; paragraph [0057]). The preferred conjugated fiber/non-conjugated fiber ratio of 95/5 to 100/0 (Kimura; paragraph [0059]).

With respect to similar method of making, page 23, lines 1-5, the instant specification discloses that the nonwoven fabric containing the crimped fibers can be suitably produced by a method including a step of forming the fibers containing latently crimped fibers into a web and a step of heating the fibrous web and crimping the conjugated fibers. The preferred web formation is a carding method using staple fibers (instant specification; page 23, lines 6-12). Next the fibers of the web are preferably entangled with water flow from both sides (instant specification; page 23, line 13 though page 24, line 12). In the heating step, the fibrous web is heated with high temperature steam and crimped (instant specification; page 25, line 7 though page 26, line 13). The pressure of the high temperature steam can be selected from the range of 0.1-2 MPa, the temperature is selected from the range of 70-180oC, and the treatment speed is selected from the range of less than or equal to 200 m/minute (instant specification; page 26, lines 14-25).
Similarly, Kimura teaches the production process of the nonwoven fabric includes a step of forming a fiber web and a step of heating the web to develop a crimp (Kimura; paragraph [0085]). The web is formed from a carding process using a staple fiber (Kimura; paragraph [0086]). Prior to heating the web, an entangling step is preferably performed by applying or spraying water (Kimura; paragraph [0087]). During the heating step a high-temperature water vapor is sprayed to develop uniform crimp (Kimura; paragraph [0099]). The pressure of the high-temperature water can be 0.1 to 2 MPa at a temperature in the range of 70-150oC at a treatment speed of not more than 200 m/minute (Kimura; paragraph [0102]-[0103]).

With respect to similar materials, page 15, lines 26-29, the instant specification discloses that the fiber constituting the crimped fiber is a fiber (latently crimped fiber) having an asymmetric or layered (so-called bimetal) structure crimped by heating due to a difference in 2-4 alkylene arylate (e.g., ethylene terephthalate or butylene terephthalate) as a hard segment and a polyoxyalkylene glycol or the like as a soft segment (instant specification; page 18, line 1-29).
Similarly, Kimura teaches the conjugate fiber used in the nonwoven preferably has a structure which is like a bimetal structure or a structure having the phases disposed adjacent to each other such as an eccentric sheath-core form and a side-by-side form (parallel type) (Kimura; paragraphs [0046]-[0047]). Kimura further teaches the conjugated fiber preferably has a combination of (a) a polyalkylene arylate resin and (b) a modified polyalkylene arylate-series resin (Kimura; paragraph [0041]). The resin (a) is typically polyethylene terephthalate (PET) (Kimura; paragraph [0041]). The resin (b) may be an elastomer which has a C2-4- alkylene arylate (e.g., ethylene terephthalate and butylene terephthalate) as a hard segment and polyoxyalkylene glycol as a soft segment (Kimura; paragraph [0042]).

Further with respect to similar materials, in the resin (b) of the instant invention, a ratio of the dicarboxylic acid component for reducing the melting point or softening point is more preferably 15-40 mol% based on the whole amount of dicarboxylic acid groups (instant specification; page 19, lines 1-5). A ratio of the diol component for reducing the melting point or 
Similarly, Kimura teaches the proportion of the dicarboxylic acid component lowering the melting point or softening point relative to the total amount of the dicarboxylic acid components is 15-40 mol % (Kimura; paragraph [0043]). The proportion of the diol component lowering the melting point or softening point relative to the total amount of diol components is preferably not more than 10 mol % (Kimura; paragraph [0043]).

With respect to similar properties, on page 9, line 28 though page 10, line 7, the instant specification discloses that the instant invention has a curved surface sliding stress of greater than or equal to 3 N/50 mm. On page 10, line 8 through page 11, line 5, the instant specification discloses that the instant invention has a “hand cut property” evaluated by a breaking strength in the machine (MD) direction of more preferably 10-40 N/50 mm and a breaking strength in the cross direction (CD) of more preferably 1-20 N/50 mm.
Similarly, Kimura teaches a slip stress at curved surfaces in contact (curved surface sliding stress) of not less than 3.0 N/50 mm (Kimura; paragraph [0074]). The strength at break is preferably 7-20 N/50 mm in the length direction (MD) of the bandage (Kimura; paragraph [0076]). The strength at break in the width direction (CD) is more preferably about 0.5-10 N/50 mm (Kimura; paragraph [0079]).

Further with respect to similar properties, the instant invention has an elongation at break in the MD direction of more preferably greater than or equal to 80% and less than or equal to 250% (instant specification; page 11, lines 11-24). The elongation at break in the CD direction is 
Similarly, Kimura teaches an elongation at break in the length direction (MD) of not less than 80%, for example 80-250% (Kimura; paragraph [0071]). The elongation at break in the cross direction varied from 93-220% (Kimura; Table 1). The recovery of the nonwoven after being subjected to 50% elongation in at least one direction is preferably not less than 95%, for example 95-100% (Kimura; paragraph [0072]). The recovery after 50% elongation in the cross direction varied from 81-99% (Table 2).
Since the nonwoven fabric (fibrous sheet) of Kimura teaches similar materials, structure, method of making, and end properties as the instant invention, especially similar stretch and recovery properties, the nonwoven fabric (fibrous sheet) of Kimura is expected to have the same properties of the claimed invention.
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed stress relaxation rate would have been provided by the structure and process of making a nonwoven fabric (fibrous sheet) as described in Kimura above. See MPEP 2112.	

With respect to claim 4, Kimura teaches all the limitations of claim 1 above. Kimura further teaches the nonwoven fabric (fibrous sheet) has a machine direction (MD) (length; first direction) which corresponds to the length and a cross direction CD (width) (paragraphs [0080], length; first direction) and CD (width) directions (paragraph [0131]). As discussed in the rejection of claim 1 above, the stress relaxation rate in the machine direction (length; first direction) is inherent to the disclosure of Kimura.

With respect to claim 15, Kimura teaches all the limitations of claim 14 above. Kimura further teaches the fibers of the nonwoven fabric (fibrous sheet) have a three-dimensional crimp to allow the crimped fibers to entangle with one another such that the nonwoven fabric (fibrous sheet) is stretchable and easy to tear by hand (paragraph [0015]-[0016]).

With respect to claim 17, Kimura teaches all the limitations of claim 1 above. Kimura further teaches the nonwoven fabric (fibrous sheet) is suitable for a tape used in medical or sport field (such as a bandage or supporter) (paragraph [0001]). The excellent self-fastenability of the nonwoven fabric (fibrous sheet) of Kimura makes it useful for using as a tape such as a bandage (paragraph [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as obvious over Kimura (US 2010/0035500)3,4 as applied to claim 1 above.
With respect to claim 16, Kimura teaches all the limitations of claim 1 above. Kimura further teaches the nonwoven fabric (fibrous sheet) has a slip stress at curved surfaces in contact (curved surface sliding stress) of not less than 0.5 N/50 mm, preferably not less than 1.0 N/50 mm, particularly not less than 3.0 N/50 mm (paragraph [0074]).
The stress at curved surfaces in contact (curved surface sliding stress) plays an important role in the self-fastenability of the nonwoven fabric (fibrous sheet) (paragraph [0074]). The larger the slip stress at curved surfaces in contact (curved surface sliding stress) is, the more firmly the nonwoven fabric (fibrous sheet) can be fastened after winding the nonwoven fabric (fibrous sheet) around an objective part and tearing the fabric (fibrous sheet) (paragraph [0074]). Accordingly, and excessively small slip stress at curved surfaces in contact (curved surface sliding stress) fails to fasten the nonwoven fabric (fibrous sheet) firmly, whereby the nonwoven fabric (fibrous sheet) wound around the part gradually unfastens from the end of the nonwoven fabric (fibrous sheet
The curved surfaces in contact (curved surface sliding stress) range of Kimura substantially overlaps the claimed range in the instant claim 16. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kimura, because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-4, 14-15, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed December 3, 2020.

Response – Claim Rejections 35 USC §102/103 and 103
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive.

On pages 4-6 of the response, Applicant submits that as evidenced by the specification at page 57, lines 4-9 and Examples 1, 2, and Comparative Example 1, the stress relaxation rate is controlled by adjusting the drying temperature of the drying step. Applicant further submits that the Kimura does not teach or suggest a fibrous sheer obtained by performing hot air drying at a certain temperature, and in fact the drying step is optional. Applicant’s conclude that Kimura’s fabric may also have a stress relaxation ratio higher than the claimed range when the optional process is performed at a high temperature and that Kimura does not recognize that the hot air drying temperature may affect stretching properties of the obtained fabric and does not teach or suggest controlling the conditions for the hot air drying process to achieve a certain stress relaxation rate. Applicant cites MPEP 2144.05.III.C: “Applicants can rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized by be a results effective variable”.
The Examiner respectfully disagrees. Page 27, lines 4-9 of the instant specification also states that the stress relaxation rate may be adjusted by the content ratio of the conjugated fibers and the non-conjugated fibers, adjusting the high temperature steam (in particular, temperature and/or pressure) used in the heating step, and the like. Based on the instant disclosure there are many methods of adjusting the stress relaxation rate, and there is no suggestion that all parameters need to be met in order to arrive at the claimed stress relaxation rate. With respect to the conjugated fiber ratio, Kimura teaches a preferred conjugated fiber/non-conjugated fiber ratio of 95/5 to 100/0, and acknowledges that an excessively small amount of the conjugated fiber fails to provide recovery stress (Kimura; paragraph [0059]). Similarly, the preferred ratio of conjugated fiber to non-conjugated fiber in the instant specification is 90/10 to 100/0 (instant specification; page 22, lines 15-22). As discussed above and in the previous non-final, Kimura also teaches a heating step using similar temperatures and pressures (see above and paragraphs 23-24 of the previous non-final).
With respect to the examples, as alleged Examples 1 and 2 show that changing the drying temperature affects the final stress relaxation rate, and Comparative Example 1 shows that a not be used, if the drying temperature is applied. Kimura also acknowledges that the drying temperature can affect final stretch, and that it should be performed such that the final stretch is not affected. This is in line with what is disclosed in the instant specification and the cited Examples. As the stretch is reduced due to excessive bonding from too high of a drying temperature, S5 and S0 will approach in value, resulting in a stress relaxation rate closer to 100%, as in Comparative Example 1.
Additionally, Examples 3 and 4 show how the other factors that affect stress relaxation rate do (or do not) affect the final stress relaxation rate value. Example 4 varies the amount of latently crimpable fibers while using the drying method of Example 1. Comparing the stress relaxation rate values of Example 1 to Example 2 and Example 1 to Example 4 in Table 1, it is clear that the amount of latently crimple fibers has a much greater effect on the stress relaxation rate than varying the drying temperature. As discussed above, the instant specification and Kimura teach similar crimped/non-crimped fiber ratios, and Kimura teaches the importance of the amount of crimped fibers on the final recovery stress.
Example 3 uses a commercially available polyurethane meltblown nonwoven fabric bonded to an SMS polyester. A drying step does not appear to have been performed. As can be seen in Table 1, the claimed stress relaxation rate can be achieved even if a drying step is not 
Finally, as discussed in the rejection of claim 1 above and in the non-final office action, Kimura teaches nonwoven fabrics with similar stretch and recovery properties, including elongation at break in both the CD and MD directions, and recovery rate after 50% extension in the CD and MD directions (see paragraphs 31-32 of the previous non-final). Having similar end properties as the instant invention further supports that those properties not explicitly disclosed by Kimura are inherent to the invention of Kimura, in addition to the similar structure, materials, and method of making as the instant invention discussed in the inherency rejection above and in the previous non-final.
Since it is clear from the instant specification that the drying process is not the only way to adjust the stress relaxation rate and it is clear from the instant specification and Kimura that the drying process is not required to achieve relaxation properties but if it is used it must be at a sufficient temperature that the final relaxation properties are not affected, in addition to the other similarities discussed in the inherency rejection in claim 1, it is the position of the Examiner that Kimura inherently teaches the claimed stress relaxation rates.
It is noted that the features upon which applicant relies (i.e., the drying step at a specific temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the drying step is not recited in the claims, the other disclosed methods of adjusting the stress relaxation rate (i.e., the 
With respect to MPEP 2144.05.III.C, it is respectfully submitted that inherency, not optimization, was used in the rejection of claim 1 above. It was not alleged that the stress relaxation rate is a results-effective variable because inherency, not optimization, was relied on, therefore MPEP 2144.05.III.C is not applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Cited in IDS
        4 Previously presented